                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


GENERAL ASSURANCE OF AMERICA INC.,
a Virginia Corporation,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:17-4628

ARCH INSURANCE COMPANY,
a Missouri Corporation,

                               Defendant.

                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is a Motion for Reconsideration of Memorandum Opinion

and Order Entered by this Court on December 12, 2018 by Plaintiff General Assurance of America

Inc. (GAA). ECF No. 67. Defendant Arch Insurance Company (Arch) opposes the motion. Upon

consideration, the Court DENIES the motion.



               In the Court’s December 12, 2018 Memorandum Opinion and Order, the Court

dismissed GAA’s claims for breach of fiduciary duties and tortious interference with its business

relationships and dealings. Gen. Assurance of Am. Inc. v. Arch Ins. Co., Civ. Act. No. 3:17-4628,

2018 WL 6531682 (S.D. W. Va. Dec. 12, 2018). At that time, GAA argued Missouri’s five-year

statute of limitations applied under a choice-of-law provision in an Agency Agreement or, in the

alternative, it had timely filed its action within West Virginia’s two-year statute of limitations as

set forth in West Virginia Code § 55-2-12. As both of these claims sounded in tort and GAA cited
no provision in the Agency Agreement broad enough to cover these extra-contractual claims, the

Court applied West Virginia’s statute of limitations and found the claims were untimely filed.



               Now, GAA argues that Missouri’s statute of limitations applies because a

“precipitating act” for its causes of action occurred there. GAA’s Motion for Reconsideration of

Mem. Op. and Order Entered by this Court on Dec. 12, 2018, and Mem. of Law in Supp. Thereof,

at 3, ECF No. 67. Specifically, GAA references a single letter, that was one of many attachments

to the Complaint, in which John Mohler, Vice President of Arch, informed Ronald Vasser,

President of GAA, that Arch was terminating the Agency Agreements. Letter from John Mohler

to Ronald Vasser, (Dec. 9, 2013), ECF No. 1-2, at 9. As this letter was sent from Kansas City,

Missouri, to Mr. Vasser in Richmond, Virginia, GAA insists the facts establish the injury occurred

in Missouri so Missouri law applies and the Court made a clear error as a matter of law applying

West Virginia’s statute of limitations.



               Under Rule 54(b) of the Federal Rules of Civil Procedure, “a district court retains

the power to reconsider and modify its interlocutory judgments . . . at any time prior to final

judgment when such is warranted.” Am. Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d 505, 514-

15 (4th Cir. 2003) (citations omitted). Rule 54(b) is more flexible than motions to reconsider final

judgments under Rule 59(e) to account for developments in litigation and new facts or arguments

that are brought to light. Carlson v. Boston Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017) (citations

omitted). However, this Court’s discretion “is not limitless,” and the Fourth Circuit has “cabined

revision pursuant to Rule 54(b) by treating interlocutory rulings as law of the case.” Id. (citations

omitted). Accordingly, “a court may revise an interlocutory order under the same circumstances

                                                -2-
in which it may depart from the law of the case: ‘(1) a subsequent trial producing substantially

different evidence; (2) a change in applicable law; or (3) clear error causing manifest injustice.’”

Id. (internal quotation marks, alteration, and citations omitted). Here, GAA argues the Court

should reconsider its prior decision under the third prong of clear error.



                Initially, in making this analysis, the Court recognizes that, contrary to GAA’s

current argument, it expressly states in its Complaint that “[t]he events giving rise to the claims

asserted herein on behalf of GAA against Arch occurred within the United States District Court

for the Southern District of West Virginia at Huntington.” Compl. at ¶ 3. As GAA is the master of

its own Complaint, it must live with the consequences of its pleading decisions. See Hall v.

Greystar Mgmt. Servs., L.P., 193 F. Supp. 3d 522, 530 (D. Md. 2016) (“It is often said that the

plaintiff is the master of her complaint. True enough—but then the plaintiff must live with the

consequences of her pleading decisions.”). However, even if the Court were to assume that the

cause of action accrued in Missouri in 2013, the date of the letter, West Virginia has a borrowing

statute that applies to actions accruing outside the State, but that were filed in West Virginia.

Pursuant to the borrowing statute, “[t]he period of limitation applicable to a claim accruing outside

of this State shall be either that prescribed by the law of the place where the claim accrued or by

the law of this State, whichever bars the claim.” W. Va. Code § 55-2A-2 (italics added). Here,

although GAA asserts the statute of limitations in Missouri is five years, the statute of limitations

in West Virginia is two years and, upon applying the borrowing statute, bars GAA’s claims. See

Mulvey Constr., Inc. v. Bituminous Cas. Corp., 571 Fed. App’x 150, 161-62 (4th Cir. 2014)

(applying West Virginia’s borrowing statute and finding claim barred under Virginia’s shorter

statute of limitations).

                                                 -3-
               In its Reply, GAA alternatively argues that Arch changed its position in its Motion

for Summary Judgment on when the final calculations of the contingency fee were made. As the

final payment was made on June 6, 2016, GAA claims it had to wait until after that date to bring

an action and, therefore, its action filed on December 28, 2017 was timely under West Virginia

law. Reply on Behalf of GAA, at 4, ECF No. 76. Additionally, GAA claims the payment was late

because it was due on May 29, 2016. Id. However, this Court already rejected GAA’s argument

that its causes of action for tortious interference and breach of fiduciary duty accrued at the time

of the final accounting and GAA is merely rehashing its same argument. See Gen. Assurance of

Am. Inc., 2018 WL 6531682, at *4-5. Thus, for purposes of these claims, it does not matter whether

the final accounting was on April 30, 2016, as GAA originally stated, or on June 6, 2016, because

neither date is when these causes of action accrued.



               Accordingly, for the foregoing reasons, the Court FINDS the Court did not error in

its prior decision and DENIES GAA’s Motion for Reconsideration of Memorandum Opinion and

Order Entered by this Court on December 12, 2018. ECF No. 67. 1




       1
        To the extent GAA also makes discovery requests beyond these claims, the Court declines
to address them in the context of the Motion for Reconsideration. Those discovery issues are more
appropriately addressed in other motions filed by both parties. See GAA’s Mot. to Compel, ECF
No. 70; Arch’s Mot. for Protective Order and to Stay Discovery Pending Ruling on its Dispositive
Mot., ECF No. 77.
                                                -4-
              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                         ENTER:        January 18, 2019




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -5-
